[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 11-12152                   JANUARY 13, 2012
                            Non-Argument Calendar                 JOHN LEY
                          ________________________                 CLERK

                  D.C. Docket No. 2:10-cr-00452-AKK-TMP-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

TRACY SHAWN GUTHRIE,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________

                                (January 13, 2012)

Before HULL, PRYOR and KRAVITCH, Circuit Judges

PER CURIAM:

      J. Tim Coyle, appointed counsel for Tracy Shawn Guthrie in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Guthrie’s conviction and

sentence are AFFIRMED.




                                         2